      Case: 1:18-cv-05981 Document #: 32 Filed: 03/14/19 Page 1 of 11 PageID #:291



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ANTHONY HOUSTON,

                  Plaintiff,                             Case No. 18-cv-5981

                  v.

FIFTH THIRD BANK,                                        Judge John Robert Blakey

                  Defendant.


                          MEMORANDUM OPINION AND ORDER

          Plaintiff Anthony Houston claims that someone made unauthorized

withdrawals from his bank account with Defendant Fifth Third Bank. Plaintiff now

sues Defendant, claiming that Defendant failed to credit him for those withdrawals,

and instead wrongfully concluded that Plaintiff was responsible for those

withdrawals. He brings a three-count complaint, alleging violations of the Electronic

Funds Transfer Act (EFTA) and breach of contract. Defendant moves to dismiss [25].

For the reasons explained below, this Court grants Defendant’s motion and dismisses

Plaintiff’s first amended complaint without prejudice.

I.        The Complaint’s Allegations 1

          In June 2018, Plaintiff maintained a deposit account with Defendant. [23] ¶

6. On or about June 15, 2018, an unknown third party deposited a check in Plaintiff’s

account at one of Defendant’s branches. Id. ¶ 8. Plaintiff claims that the check “was

altered or fictitious,” and that the endorsement signature on the check looks nothing


1
    This Court takes these facts from Plaintiff’s first amended complaint [23].

                                                     1
      Case: 1:18-cv-05981 Document #: 32 Filed: 03/14/19 Page 2 of 11 PageID #:292



like his own. Id. ¶ 10. Plaintiff alleges on information and belief that Defendant did

not compare the endorsement signature on the check with the signature it had on file

for Plaintiff. Id. ¶ 11.

        The next day, June 16, 2018, between 9 a.m. and 10 a.m., Plaintiff received an

email from Defendant stating that his passcode changed. Id. ¶ 12. Plaintiff promptly

called Defendant to report that he did not authorize the passcode change and asked

that Defendant lock his account. Id. ¶ 13. Plaintiff also changed his passcode. Id. ¶

14.

        Plaintiff asserts that Defendant should have prevented all further activity on

his account at that point, but Defendant did not do so. Id. ¶¶ 14–15. Later that same

day, an unknown third party changed the passcode for Plaintiff’s account, twice, and

then withdrew $4,030 from Plaintiffs account, via three withdrawals at an ATM and

one electronic fund transfer through Zelle. Id. ¶ 17. Plaintiff called Defendant

multiple times that day to report the attempted fraud on his account; Defendant told

Plaintiff the situation would be “rectified.” Id.

        Subsequently, Defendant temporarily credited Plaintiff $4,030 and sent him a

letter confirming the temporary credits on June 20, 2018. Id. ¶ 25. But on July 3,

2018, Defendant sent Plaintiff two letters reversing the credits, stating that “our

research confirms that the transaction was valid.” Id. ¶ 28. Plaintiff complained

about this to the Chicago Police Department, the Federal Reserve System, the

Consumer Financial Protection Bureau (CFPB), and the FBI. Id. ¶¶ 32, 34, 35; [23-

11].



                                           2
      Case: 1:18-cv-05981 Document #: 32 Filed: 03/14/19 Page 3 of 11 PageID #:293



        Defendant, in response to receiving a copy of Plaintiff’s complaint to the CFPB,

wrote to Plaintiff on August 1, 2018. [23] ¶ 36; [23-12]. In that August 1 letter,

Defendant said that after completing its research on the parties’ dispute, it “linked

[the transactions] to other known fraudulent activity wherein the customer

participated by giving the unauthorized party their debit card and PIN.” [23-12] at

2. Defendant then reiterated its position denying Plaintiff’s dispute. Id.

        Plaintiff brings a three-count complaint. Counts I and II allege violations of

the ETFA, and Count III asserts breach of contract. [23].

II.     Legal Standard

        To survive a motion to dismiss under Rule 12(b)(6), a complaint must provide

a “short and plain statement of the claim” showing that the pleader merits relief, Fed.

R. Civ. P. 8(a)(2), so the defendant has “fair notice” of the claim “and the grounds

upon which it rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). A complaint must also contain “sufficient

factual matter” to state a facially plausible claim to relief—one that “allows the court

to draw the reasonable inference” that the defendant committed the alleged

misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). This plausibility standard “asks for more than a sheer possibility” that a

defendant acted unlawfully. Iqbal, 556 U.S. at 678. In evaluating a complaint under

Rule 12(b)(6), this Court accepts all well-pleaded allegations as true and draws all

reasonable inferences in the plaintiff’s favor. Id. This Court does not, however,




                                            3
   Case: 1:18-cv-05981 Document #: 32 Filed: 03/14/19 Page 4 of 11 PageID #:294



accept a complaint’s legal conclusions as true. Brooks v. Ross, 578 F.3d 574, 581 (7th

Cir. 2009).

       Further, in considering a motion to dismiss under Rule 12(b)(6), district courts

may consider any facts set forth in the complaint, including its exhibits, that

undermine the plaintiff’s claim. Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013).

When an exhibit to a complaint incontrovertibly contradicts the complaint’s

allegations, the exhibit ordinarily controls, even on a motion to dismiss. Id.

III.   Analysis

       Defendant moves to dismiss all three counts of Plaintiff’s first amended

complaint. [25]. This Court addresses each count in order below.

       A.     Count I: EFTA § 1693f

              1.    § 1693f Standards

       The EFTA protects consumers by supplying a “basic framework establishing

the rights, liabilities, and responsibilities of participants in electronic fund transfer

systems.” Bass v. Stolper, Koritzinsky, Brewster & Neider, S.C., 111 F.3d 1322, 1328

(7th Cir. 1997) (quoting 15 U.S.C. § 1693(b)). Electronic fund transfers covered by

the EFTA have three components: 1) a transfer of funds; 2) that is initiated by

electronic means; and 3) debits or credits to a consumer account. Id.

       Pertinent to Defendant’s motion, under § 1693f, when a consumer notifies a

bank that the consumer believes his account contains an error and the amount of

such error, the bank shall within sixty days “investigate the alleged error, determine

whether an error has occurred, and report or mail the results of such investigation



                                           4
   Case: 1:18-cv-05981 Document #: 32 Filed: 03/14/19 Page 5 of 11 PageID #:295



and determination to the consumer within ten business days.” Id. § 1693f(a). Errors

include, among other things, unauthorized electronic fund transfers. Id. § 1693f(f)(1).

If the bank determines that an error did occur, it must correct the error within one

business day of such determination, crediting interest where applicable.           Id. §

1693f(b).

       The bank may also provisionally recredit the customer’s account for the

amount alleged to be in error, pending investigation and determination of whether

an error occurred. Id. § 1693f(c). If the bank decides to do this, it must provisionally

recredit the customer’s account within ten business days after receiving notice from

the customer. Id. If, after investigation, the financial institution determines that an

error did not occur, “it shall deliver or mail to the consumer an explanation of its

findings within 3 business days after the conclusion of its investigation.”        Id. §

1693f(d).

       A bank may be liable for treble damages under § 1693f under the following two

circumstances:

       (1) the financial institution did not provisionally recredit a consumer’s
       account within the ten-day period specified in subsection (c), and the
       financial institution (A) did not make a good faith investigation of the
       alleged error, or (B) did not have a reasonable basis for believing that
       the consumer's account was not in error; or

       (2) the financial institution knowingly and willfully concluded that the
       consumer’s account was not in error when such conclusion could not
       reasonably have been drawn from the evidence available to the financial
       institution at the time of its investigation[.]

Id. § 1693f(e).




                                           5
   Case: 1:18-cv-05981 Document #: 32 Filed: 03/14/19 Page 6 of 11 PageID #:296



             2.     Plaintiff’s § 1693f Claim

      Defendant moves to dismiss Count I, in which Plaintiff alleges that Defendant

is liable for damages under § 1693f. [26] at 7–11; [23] ¶¶ 43–52.

      In his complaint, Plaintiff does not allege that Defendant untimely issued

provisionally credits. See generally [23].     To the contrary, Plaintiff alleges that

Defendant temporarily credited his account and sent a confirmation letter about

those credits on June 20, 2018, just a few days after he called Defendant to report the

purported fraud on his account. Id. ¶¶ 17, 23, 25. As such, he cannot recover treble

damages under § 1693f(e)(1), because that subsection requires Plaintiff to establish

that Defendant failed to provisionally credit his account within ten days after

receiving notice from Plaintiff.

      Accordingly, this Court analyzes only whether Plaintiff can recover treble

damages under § 1693f(e)(2), which requires him to plausibly plead that Defendant

“knowingly and willfully concluded that [his] account was not in error when such

conclusion could not reasonably have been drawn from the evidence available to the

financial institution at the time of its investigation.” Plaintiff asserts three sets of

allegations to support his claim that Defendant acted in bad faith. As explained

below, none of the allegations save Plaintiff’s claim from dismissal.

      First, Plaintiff asserts that Defendant refused to consider evidence that

Plaintiff “was not in the area at the time” he engaged in the four transactions at issue,

because he was trying out for a lifeguard position when “many of the transactions

occurred.”   [23] ¶ 50.   Exhibits to his own complaint, however, undermine this



                                           6
   Case: 1:18-cv-05981 Document #: 32 Filed: 03/14/19 Page 7 of 11 PageID #:297



assertion. For instance, Plaintiff attaches as Exhibit K a complaint that he wrote to

the Consumer Financial Protection Bureau (CFPB) about Defendant’s alleged

wrongdoing. [23-11].      In that CFPB complaint, Plaintiff states that he was at a

lifeguard tryout between 9 a.m. and 10 a.m. on June 16, 2018. Id. at 2. But in another

exhibit Plaintiff attaches, Exhibit B, Defendant’s account statement of Plaintiff’s

account reflects that the four transactions occurred after 10 a.m. on June 16, 2018—

at 10:04 a.m., 10:24 a.m., 12:11 p.m., and 12:12 p.m. [23-2] at 3. Therefore, the

exhibits directly undermine Plaintiff’s allegation that he was at lifeguard tryouts at

the time “many of the transactions occurred,” see [23] ¶ 50, as well as his allegation

that Defendant knowingly and willfully concluded that his account was in error

despite the evidence available to it at the time of its investigation, id. ¶ 49.

      Next, Plaintiff alleges that Defendant failed to consider—as part of its

investigation—that Plaintiff did not sign the initial check deposited into his account.

[23] ¶¶ 8, 10, 51. A letter dated August 1, 2018 from Defendant, however, reflects

that Defendant did consider that “fraudulent check,” ultimately concluding that the

check—and subsequent debit card transactions—were actually part of “other known

fraudulent activity wherein the customer participated.” [23-12] at 2. This letter,

which Plaintiff himself attaches as Exhibit L to his complaint, thus contradicts his

allegation that Defendant failed to consider the initial check deposit as part of its

investigation.

      Finally, Plaintiff alleges that Defendant’s ATMs, as well as third party ATMs

and gas station card readers “have often been subjected to a fraudulent practice called



                                            7
      Case: 1:18-cv-05981 Document #: 32 Filed: 03/14/19 Page 8 of 11 PageID #:298



‘skimming,’ whereby hidden electronic devices are used to steal the personal

information stored on debit cards and record PIN numbers.” [23] ¶ 41. Plaintiff

similarly asserts that Zelle has “been the subject of frequent hacking attacks.” Id. ¶

42.     But even taking these allegations as true, this Court finds they fail to save

Plaintiff’s claim from dismissal because Plaintiff does not say that his own account

was subjected to skimming or hacking. See generally [23]. Absent such an allegation,

Plaintiff is left only to speculate that his transactions “could have been” part of a

skimming or hacking scheme. See [27] at 7.

        In short, after viewing Plaintiff’s allegations, and comparing them to the

exhibits Plaintiff attaches, this Court finds that Count I fails to plausibly state a §

1693f claim. His allegations are either directly controverted by the exhibits, or

remain far too speculative to raise the possibility of relief above the speculative level.

See Twombly, 550 U.S. at 555. For these reasons, this Court dismisses Count I.

               B.    Count II: EFTA

        Like Count I, Count II suffers from pleading defects warranting dismissal. In

Count II, which Plaintiff labels “EFTA,” Plaintiff’s sole allegation states that

Defendant “allowed unauthorized transactions to be made notwithstanding plaintiff’s

attempts to prevent them from being made.”           [23] ¶ 54.   He fails, however, to

substantiate this conclusory allegation, and fails to even identify which provision of

the EFTA he claims Defendant allegedly violated.

        Instead, Plaintiff requests—in Count II’s individual prayer for relief—

statutory damages pursuant to 15 U.S.C. § 1693m.            That section of the EFTA,



                                            8
    Case: 1:18-cv-05981 Document #: 32 Filed: 03/14/19 Page 9 of 11 PageID #:299



however, is merely an enforcement mechanism for other statutory provisions, not an

independent basis for liability. See Nordberg v. Trilegiant Corp., 445 F. Supp. 2d

1082, 1094 (N.D. Cal. 2006).

        Plaintiff does not address this pleading defect in his response to Defendant’s

motion; in fact, he does not address Count II at all. See generally [27]. And, at oral

argument on Defendant’s motion, Plaintiff attempted to clarify that Count II brings

a violation under § 1693f. But if that were the case, Count II would be duplicative of

Count I, which already alleges § 1693f violations. Thus, finding no plausible claim as

currently alleged, this Court dismisses Count II.

                C.      Count III: Breach of Contract

        Defendant also moves to dismiss Plaintiff’s breach of contract claim, in which

Plaintiff asserts that Defendant violated the parties’ account agreement by: (1)

holding Plaintiff liable for the transfers; and (2) failing to shut down Plaintiff’s

account upon receipt of his phone call warning Defendant of unauthorized activity on

June 16, 2018. [23] ¶¶ 55–56.

        To prevail on a breach of contract claim under Illinois law, a plaintiff must

show: (1) the existence of a valid and enforceable contract; (2) performance of all

contractual conditions by the plaintiff; (3) a breach by the defendant; and (4) damages

caused by the breach. Lindy Lu LLC v. Ill. Cent. R. Co., 984 N.E.2d 1171, 1175 (Ill.

App. Ct. 2013). 2




2Defendant cites to Illinois law in its motion, [26] at 12, and Plaintiff does not dispute that Illinois law
applies to his claim, see generally [27] at 11–12.

                                                     9
  Case: 1:18-cv-05981 Document #: 32 Filed: 03/14/19 Page 10 of 11 PageID #:300



      Problematically, Plaintiff neither attaches the parties’ account agreement nor

pleads the provision of the agreement he claims Defendant breached. See generally

[23]. This failure alone subjects Plaintiff’s breach of contract claim to dismissal. See

Burke v. 401 N. Wabash Venture, LLC, No. 08 CV 5330, 2010 WL 2330334, at *2 (N.D.

Ill. June 9, 2010) (dismissing breach of contract claims where the plaintiff failed to

allege which provisions of the contract the defendant breached).

      In response to Defendant’s motion, Plaintiff attempts to cure his pleading

defect by quoting the following provision from the parties’ agreement:

      Limitation of Liability and Indemnification
      Customer expressly agrees that Bank is only liable for direct actual
      damages and only to the extent damages are recoverable under the UCC
      as varied by their Terms. Bank’s obligation for services outside the scope
      of the UCC is limited to the exercise of reasonable and ordinary care.
      Bank shall not be liable for any errors or delays on the part of any third
      party, including without limitation, third parties used by Bank in
      executing a payment order or performing a related act due to any cause
      other than Bank’s failure to exercise reasonable and ordinary care, and
      no such third party shall be deemed to be Bank’s agent. Bank shall not
      be liable for its refusal to honor any request if, in good faith, it is unable
      to satisfy itself that such a request is valid, based upon adherence to
      procedures. IN NO EVENT SHALL BANK BE LIABLE FOR SPECIAL,
      INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES, EXCEPT
      AS MAY BE OTHERWISE PROVIDED BY LAW EVEN IF BANK
      SHALL HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH
      DAMAGE. Except as may be limited by applicable law, Customer agrees
      to indemnify Bank and hold it harmless (including the payment of
      reasonable attorneys’ fees) from and against all damages, costs,
      expenses and liability to third parties arising out of, or in connection
      with, the services provided by Bank or actions otherwise pursuant to
      customer’s instructions except where Bank is grossly negligent or
      engaged in willful misconduct.

[27] at 11–12; [26-1] at 29.




                                           10
  Case: 1:18-cv-05981 Document #: 32 Filed: 03/14/19 Page 11 of 11 PageID #:301



      Plaintiff’s citation to this provision, however, does not save his breach of

contract claim. The provision does not say that Defendant may not hold Plaintiff

liable for transfers. Nor does it say that Defendant had an obligation to shut down

Plaintiff’s account upon receiving notice of unauthorized activity. As such, Plaintiff

fails to plead a breach of the parties’ account agreement based upon this specific

provision. And, because Plaintiff does not point to any other provision he claims

Defendant breached, this Court dismisses Count III.

IV.   Conclusion

      This Court grants Defendant’s motion to dismiss [25] and dismisses Plaintiff’s

first amended complaint [23] without prejudice.        Plaintiff is granted leave to

replead—within 14 days of this Court’s order—if he can do so consistent with this

Court’s order and his Rule 11 obligations. Any failure to replead within 14 days may

result in conversion of the dismissal of his first amended complaint to a dismissal

with prejudice.


Dated: March 14, 2019

                                              Entered:



                                              _________________________________
                                              John Robert Blakey
                                              United States District Judge




                                         11
